 BASF WYANDOTTE CORP.BASF Wyandotte CorporationandLocal 227, Inter-national ChemicalWorkers Union,AFL-CIO.Cases3-CA-11270,3-CA-11322,3-CA-11374, and 3-CA-1151122 January 1986DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 15 February 1984 Administrative Law JudgeSteven Davis issued the attached decision. The Re-spondent, the General Counsel, and the ChargingParty filed exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,and conclusions and to adopt the recommendedOrder.2ORDER'The National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, BASF Wy-andotte Corporation, Rensselear, New York, its of-ficers, agents, successors, and assigns, shall take theaction set forth in the Order.iThe Respondent has requested oral argument The requestis deniedas the record, exceptions, and briefs adequately present the issues and thepositions of theparties.2At fn 17 of his decision the judge citedSheet Metal Workers (FloridaSheetMetal),234 NLRB 1238 (1978), for the proposition that he waswithout jurisdiction to decideissues raisedunder Sec 302 of the LaborManagement Relations Act Subsequent to his decisionSheetMetal Work-erswas overruledBASF Wyandotte Corp.,274 NLRB 978 (1985).In thatcase the Board found an identical contract clause came within the excep-tion of Sec 302(c)(1) Additionally, a district court reached the same con-clusion regarding the same clause and involving the same parties as hereBASF Wyandotte Corp. v. Chemical Workers Local 227,591 F.Supp 339(N.D N Y. 1984) We also note that the parties stipulated that deferral onthe underlyingissues isnot appropriate.Member Johansen, although inagreement that the verbal warning issued to Scales constitutedat least atechnical violation of the Act, regrets that suchminor mattersmust takeup the Board's valuable time He finds it unfortunate that Scales reactedwith pique to a legitimate bargaining proposal and ignored the Employ-er's specific requestHe finds it equally unfortunate that the Employerreacted to Scales' display of pique in a disproportionate manner, and thatthe parties failed to amicably resolve this issue short of formal litigation.Alfred M. Norek, Esq.,for the General Counsel.Joel Spivak,Esq. (Solotoff & Spivak, Esgs),of GreatNeck, New York, for the Respondent.Dominick Tocci, Esq.,of Albany, New York, for theCharging Party.DECISION173STATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge. Pursuantto certain charges and amended charges filed in October,November, and December 1982, and a charge filed onMarch 21, 1983, by Local 227, International ChemicalWorkers Union, AFL-CIO (the Union), an amendedconsolidated complaint was issued by Region 3 of theNational LaborRelationsBoard on April 7, 1983,againstBASF Wyandotte Corporation (Respondent).The complaintallegesessentially that Respondent uni-laterally (a) modified its collective bargainingagreementwith the Union by failing to honor a provision whichprovided for the payment by the Respondent for timespent by union officers in performing "union business,"other than authorized meetings with Respondent's offi-cials,(b) promulgated a rule requiring that certain em-ployees who use respirators must refrain from wearingfacial hair, and disciplined certain employees in enforce-ment of the rule, and (c) modified the "grievance resolu-tion practice" by restricting the, Union's means of com-munication and investigation, all in violation of Section8(a)(5) of the Act.The complaintalso allegesthat Respondent (a) issuedan oral warning to employee Roger Scales,in violation ofSection 8(a)(3) of the Act, (b) is seeking a remedy in aU.S. district court action that Joseph-La Mountain andScales withdraw certain Board charges, in violation ofSection 8(a)(4) of the Act, and,(c) reduced the workhours of La Mountain and Scales, in violation of Section8(a)(3) and (4) of the Act.Respondent's answer deniesthe material allegations ofthe complaint.The case was heard on April 11-14 and May 9, 1983,in Albany, New York.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by all parties, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a Michigan corporation, having its princi-pal office and place of business at 100 Cherry Hill Road,Parsippany, New Jersey, and a plant located at 36 River-sideAvenue, Rensselear, New York, is engaged in themanufacture, sale, and distribution of chemicals and re-lated products. During the past year, in the course of itsoperations,Respondent purchased and received chemi-cals and other goods valued in excess of $50,000 directlyfrom suppliers located outside New York. In the sameperiod, in the course of its operations, Respondent manu-factured, sold, distributed, and shipped products valuedin excess of $50,000 directly to purchasers located out-side New York.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.278 NLRB No. 28 174DECISIONSOF NATIONAL LABOR RELATIONS BOARDII.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent purchased its facility from GAF Corpora-tion on April 1, 1978. GAF and the Union had a collec-tive-bargaining relationship for many years. On its pur-chase of the facility, Respondent recognized the Unionand engaged in collective-bargaining negotiations,as willbe discussed,infra.Respondent employs about 380 employees at its facili-ty, of which about 210 are represented by the Union inthe unit involved. Local 227 is composed entirely of em-ployees employed by Respondent.There are two main areas of dispute out of which thecomplaint allegations arise.The first is the elimination of the contractual provisionfor paid time during which union officials could performunion business.Related to that main issue is (a) the al-legedmodification of the grievance resolution practiceby restricting the Union's means of communication andinvestigation, (b) the alleged reduction of work hours oftwo union officers, and" (c) the U.S. district court actionseekinga remedy that the two union officers withdrawcertain Board charges.The secondis the promulgationby Respondent of arule requiring that certain employees who use respiratorsmust refrain from wearing facial hair. Related to thatmain issue is (a) the enforcement of the rule and disci-pline of certain employeeswho failed to comply with it,and (b) an oral warning issued to a union official arisingout of his conduct at a meeting with Respondent relatingto that rule.The various allegations will be discussed under twobroad headings.B. The Union Time Issue1.The failure to honor the contractual provisionsPursuant to the collective-bargaining agreement be-tween GAF and the Union, the union president and sec-retary,who were both employees of GAF, received anaggregateof 6 paid hours per day within which theycould conduct union business on company property.From April 1, 1978, when Respondent purchased the fa-cility, to August 1978, when Respondent reached agree-ment With the Union on a new contract, the two unionofficers continued to receive an aggregate of 6 paidhours per day for the conduct of union business on com-pany property.During the negotiations for a new contract whichbegan in late June 1978, Respondent sought to eliminatecompletely the paid union time provision. Union Interna-tionalRepresentative Paul Obermayeri told Respond-ent's officials that if the clause were eliminated the "dayto day operations of grievances will bury you."The negotiations resulted in the modification of theprovision to permit an aggregate of 4 hours' paid uniontime. The relevant clauses as set forth in the 1978 agree-iObermayer is not an employee of Respondent. He is" an employee ofthe International Chemical Workers Umon,AFL-CIO.ment2 and continued in the 1981 agreement3 are as fol-lOWS:4Article II, Section 4-Union Representatives5Official representatives of the union shall be permit-ted time as necessary during scheduled workinghours to attend meetings with the Company. Repre-sentatives released for these purposes shall be paidfor time spent in attending meetings with the Com-pany to the extent that time spent at these meetingsisduring their regularly scheduled working hours6The Company will permit the union presidentand/or secretary time off to an aggregate of four (4)hours each day for the purpose of conducting unionbusinessduring normal working hours on companyproperty, and will pay the time at the regularstraight time hourly rate . . . .7The provision set at issue here is the third paragraphof article II, section 4, set forth above, dealing with pay-mentto the union president and/or secretary for 4 hoursdaily for the conduct of union business (union time orunion-time clause).The second paragraph of article II,section 4, involving payment for time spentinmeetingswith Respondent, has continued to be honored by Re-spondent and is not at issue here.During thenegotiationsfor the 1978 and 1981 con-tracts, therewas nodiscussion regarding what activitiescould be performed by the union president and secretarywhile on their 4 hours' paid union time.There was an office with a telephone located near theRespondent's personnel office for some time prior toApril 1982, which the union president and secretary usedduring their paid union time. About April 1982, the Re-spondent told the Union that it was obtaining a newphone system, was consolidating telephones, and was re-moving unnecessary ones including the phone in thatoffice.The Union was also told that one reason for theremoval of the phone was that it was not wise to havethe Respondent's phone number listed on an informationcard issued by the Union which contains the names ofthe officers of the Union, questions and answers concern-ing job problems, and benefits of union membership.About 1 or 2 weeks later the phone was removed despiteUnion Official La Mountain's offer to pay for its use.About thesame time,Respondent advised the Union thatit could not legally provide that office and requested thatitbe vacated. La Mountain offered to pay- rent for thespace.Respondent'sworks control manager, RonaldCole, replied that the office would be utilized for an ex-panded smoking area and that no other space was avail-able.The union president and secretary thereafter took2The 1978 contract ran from August 27, 1978, to August 28, 19813The 1978 contract runs from August 28, 1981, to August 31, 19844 The 1981agreementwas modifiedin a mannernot material herein5 Par.1,not being relevant, had been omittedfiThis is par 2, art II, sec 4.7This is par. 3, art II, sec 4. BASF WYANDOTTE CORP.their paid union time in the cafeteria or in other areas ofthe plant.8There is no allegation that by removing the phone andoffice, the Respondent violated the Act.Until September 7, 1982, the union president and sec-retary each worked 6 'hours per day, from about 7:30a.m. to 1:40 p.m., and then took their paid union timefrom 2 to 4 p.m. Prior to September 7, 1982, such uniontime would be spent in attending meetings in the person-nel office with Respondent's personnel and labor rela-tions officials regarding grievances, in meeting with su-pervisors and employees in the cafeteria and elsewhereon the premises concerning grievances, potential griev-ances, and problems on the job, and meeting with Re-spondent's supervisors regarding actual or potentialgrievances.The current contract provides for a grievance proce-dure, with a grievance being defined as "any dispute ordifference arising out of the specific terms of this agree-ment." According to the contract, a grievance, in orderto be timely, "must be raised within 10 working days ofthe date the claimed- grievance first occurred." The firststep of the grievance procedure provides that "the griev-ant accompanied at the grievant's option by the designat-ed union representative shall discuss the matter orallywith the grievant's immediate supervisor."Steps 2 and 3 provide for the filing of a written appealand attendance at a meeting of union and Respondent'srepresentatives. The final step is arbitration by the Feder-alMediation and Conciliation Service.On September 7, 1982, Union President Joseph LaMountain and Union Secretary Roger Scales attended ameetingwithRespondent'sworks controlmanager,Ronald Cole, at which Cole gave them a letter, datedSeptember 3, 1982, which stated:We have been advised by council [sic] that pay-ment for union representatives except for time spentinmeetingswithmanagement is a misdemeanorunder Section 302 of the Taft-Hartley Act, and vio-lates Section 8(a)(2) of the National Labor RelationsAct.We have been told that your acceptance ofsuch payment is also a violation of 302 and a misde-meanor under the Act as quoted below:Sec. 302. (a) It shall be unlawful for any employ-er or association of employers or any person whoacts as a labor relations expert, adviser, or consult-ant to an employer or who acts in the interest of anemployer to pay, lend, or deliver, or agree to pay,lend,or deliver,anymoney or other things ofvalue-(1). to any representative of any of his employeeswho are employed in an industry affecting com-merce; or(2) to any labor organization, or any officer oremployee thereof, which represents, seeks to repre-sent, or would admit to membership, any of the em-ployees of such employer who are employed in anindustry affecting commerce;S There was a telephone in the cafeteria which was used by the Unionbut about the summer of 1982 that phone was removed175(3) to any employee or group or committee ofemployees of such employer employed in an indus-try affecting commerce in excess of their normalcompensation for the purpose of causing such em-ployee or group or committee directly or indirectlyto influence any other employees in the exercise ofthe right to organize and' bargain collectivelythrough representation of their own choosing; or(4) to any officer or employee of a labor organi-zation engaged in an industry affecting commercewith intent to influence him in respect to any of hisactions, decisions, or duties as a representative ofemployees or as such officer or employee of suchlabor organization.(b)(1) It shall be unlawful for any person to re-quest, demand, receive, or accept, or agree to re-ceive or accept, any payment, loan, or delivery ofany money or other thing of value prohibited bysubsection (a).Therefore effective September 13, 1982 we areno longer able to provide paid time under Article 2,Section 4 except for time spent in meetings withmanagement,which have been authorized byHuman Resources and which occur during your,regular scheduled working hours.The law does not prohibit our releasing youwithout pay for the time provided for in Article 2section [sic] and I ask that you let me know by Sep-tember 10, 1982 if you would prefer to take thetime or to work the hours involved. For operationalreasons this decision must be fixed as we cannotchange from day to day.Prior to receipt of the letter, the Union had no notifi-cation that Respondent was considering this action.In other words,' Respondent refused to honor the thirdparagraph of article 2, section 4 of the contract permit-ting them to be paid for the conduct of union business upto 4 hours. The second paragraph, providing for pay fortime spent in meetings with management, remained ineffect.At the meeting, Cole told La Mountain and Scales thatafter that week they would no longer be paid for non-prescheduled directmeetingswithRespondent, andadded that they could either work 8 hours, per day andnot take union time, or take 2 hours' union time withoutpay.The following week, La Mountain and Scales worked8 hours on certain days and on other days each took 2hours' union time which was not paid by Respondentunlessthey were attending meetings with management.Since September 7 there has been no paid union timefor other than scheduled meetings with Respondent's of-ficials.On September 27 Union Attorney Dominick Toccisent a letter to Cole which stated his client's belief thatthe contractual clause at issue was legal and warned thatifRespondent did not honor it, the Union would take ap-propriate legal action, including a Board proceeding. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Alleged restriction of means of communicationand investigationOn September29 LaMountain and Scales met withJerryMarshall,Respondent'shuman resources supervi-sor,who was the assistant to Jane Wittig, the human re-sources manager.La Mountain informed Marshall thathe was advised by counsel that the contractual clause atissuewas legal and that he and Scales would be takingthe contractually prescribed aggregate of 4 hours' uniontime each day until further notice.La Mountain toldMarshall that he and Scales were available to meet withhim and Wittig on a daily basis from 2 to 4 p.m., addingthat it was imperative that such meetings be held so thatcertain problems could be discussed.La Mountain fur-ther told Marshall that if he and Wittig were unavailable,they(La Mountain and Scales)would continue to talk toemployees,stewards,and supervisors regarding problemsand they would"walk around" talking to supervisorsconcerning grievances.He also threatened to file acharge with the Board if the union-time clause was nothonored.On October 5 Respondent's official,Cole, met with LaMountain and Scales and'gave them a letter whichstated,inter alia, that:You are reminded(as you have previously beeninformed)that the Companyhas designated onlythe following people as its authorized representa-tives to deal with the union through its officers:Mrs.Wittig and Mr.MarshalL Anyattempt to seekout supervisorsto deal withlabor relations mattersis a clear attempt to circumvent our appointed rep-resentative,thereby attempting to dictateto us whowill representthe Company.Such conduct consti-tutes bad faith bargaining and is an attempt to re-strain and coercethe Companyin the selection ofits representatives for the purposeof collecitve bar-gaining and the adjustmentof grievancesin viola-tion of theNational LaborRelations Act.You are also remindedthatArticle IV of ourlabor agreement prohibits interferenceswith work.Because youhaveannounced an express intent tomeet with supervisors,which youknow is unau-thorized and which wouldresult in interfering withtheirwork and plant operations,you are herebywarned that such conduct is a violationof ArticleIV and, assuch, subject todiscipline including pos-sible discharge.The Companywillmake itself available on ascheduled basis at reasonable times and places tomeet itsobligationto bargain under thelaw. Youshould contact Mrs. Wittig or Mr.Marshall for pur-poses of scheduling necessary meetings,Becauseyou have rejected our offer of work,please beadvised thatthe Company withdraws thisoffer,which would have allowedyou towork in-stead of takingthe contractualunion time allowedfor in ArticleII,Section4.Therefore,you will notbe included on the afternoonwork schedule. Youwill 'punch,out immediately followingyour sched-uled work time on your regular building clock.rate manager of labor relations and legal services of RespondentTo avoid interference with plant operations, forinsurance and safety reasonsand because you willnot beatwork, you are to limit yourrelease timelocation tothe cafeteriaunless otherwiseauthorizedby Mrs. Wittig or Mr.Marshall.Your grievanceinsistingthat the Company-makepaymentsto you asa union representativethat areillegal and a criminal misdemeanorand your`persist-ence in demandingthat the Company commit a mis-demeanor,isnot only a criminalviolation but badfaith bargaining.Since you have been warned, youare also in a knowing violationof the criminal law,Mr. Tocci's letter notwithstanding.Iam surprisedthatin thesedifficulteconomic'times youwould choose to make anissue out of thismatter.This wholeprocess is non-productive, doesnothing for our employees,and seeksonly to servethe union's individual interest.La Mountain conceded,that when hetold Cole that hewould meet with supervisors,Coleappeared surprised, asif he were not awarethat LaMountain had been meetingwith supervisors,and it was La Mountain's opinion thatCole did not know about such meetings.La Mountain stated that when an employee came tohim with a potential grievance,he would investigate theproblem quickly in view of the 10-day time limit onfiling grievances.He testified without contradiction that,as part of such investigation, he met with supervisors,not on working time,to determine their version of theevent in question and, based on the investigation,a deci-sion was made whether a grievance should befiled.LaMountain further noted that he has participated in somestep I grievances.La Mountain and Scales continued to each take 2hours'unpaid union time daily.3.Alleged reduction of work hoursOn October 7, La Mountain requested permission towork a full 8-hour day instead of working 6 hours andtaking 2 hours'union time which was not paid by Re-spondent. Such permission was refused.On October 15 the instant charge was filed allegingthe abrogation of the union-time clause in dispute.On November 16, at an unrelated arbitration hearing,La Mountain asked Henry Kramer9 When Respondentwould pay him and Scales for union time, adding thatthe Union would prevail in an arbitration on the issue.Scales was also present.Kramer replied that an arbitra-tor and the Board have no jurisdiction to decide a ques-tion involving a violation of Section 302'. Kramer furthersaid that if they do not watch what they are doing, andif they continue to push the matter with the Board andarbitration,they would find themselves in serious legaltrouble,adding that criminal charges could be filed, andthat"people go to jail, not companies." Kramer did nottestify.9 It was stipulatedthat on December 16, 1982, Kramer was the corpo- BASF WYANDOTTE CORP.In December Scales requested permission to work 8hours and was refused.He filed a grievance.On January 17, 1983, La Mountain began work on themidnight to 8 a.m. shift and did not take union timethereafter. 1 °He resigned,as union president on March15, 1983.On January24, 1983, Scales' supervisor, told him hewas required to take 4 hours' union time daily,apparent-ly because La Mountain did not take any union timeafterhis transfer to the midnight shift. Accordingly,Scalesworked 4 hours and took 4 hours' union timedaily.11Thereafter,Scales requested to work a full 8-hour day but was refused.Consequently,Scales workeda 4-hour day until March 16, 1983, when Nicholas Crudobecame the president of the Union. Thereafter, Scalesand Crudo have each worked 6-hour days and have eachtaken 6 hours' union time daily-the union time notbeing paidbyRespondent.4.The district court actionOn December 21, 1982, Cole told La Mountain andScales that he was informing them as a "courtesy" thattheywould be receivinga summonsfor their "two-pronged attack" against Respondent, specifically thefiling; of a grievanceand aBoard charge about the uniontime issue.On December 20 a civil action was filed by Respond-ent in the U.S. District Court for the Northern Districtof New Yorkagainst theUnion,and againstLa Moun-tainand Scales as union president and secretary, respec-tively, and in their individual capacities. The suit seeks adeclaratory judgment that (a) theunion-time clause vio-lates Section 302 of -the LaborManagementRelationsAct and (b) the payments received by La Mountain andScales violate Section 302, andseeks as aremedy thatthe court direct that La Mountain and Scales (1) repayall the sums received from Respondent, and (2) "rescindall actionand take no further action to force the Compa-ny to make such payments, including but not limited towithdrawing theNationalLaborRelationsBoardcharges and Union grievances."The case is pending before the court.C. The Respirator Seal Rule1.Background relating to the ruleThe parties' current and past collective-bargainingagreements provide for a safety committee, consisting offour unit employees and Respondent's representatives,which is to meet about monthly to make recommenda-tions on safety matters and conditions and review thestatus of prior recommedations. "The Committee's re-commedations may be based on periodic scheduled plant10 in fact, when Respondent refused to pay the union president andsecretary for union tune, the Union began making such payments andcontinued to do so11There was no evidence that La Mountain was unable to take theunion time because of his change of shift Scales rejected Wittig's offer tohave Michael O'Sullivan take 2 hours' union time so that Scales need alsotakeonly 2 hours'union time.To do so,' O'Sullivan would have to benamed as acting president of the Union Scales was unwilling to haveO'Sullivan involved in the Federal court lawsuit.177inspections and will also include specific proposals forfuture safety training and education needs."Safety com-mittee members are paid for their time in attending meet-ings.Many safetyissueswere resolved in the course ofthe meetings.Scales conceded that Respondent is not required toaccept any recommedations made by the safety commit-tee.Moreover, from July 1982 to December 1982, theUnion's safety committee representatives refused to par-ticipate in committee meetings,withdrew from it, and, asa result,there were no safety committee meetings heldduring that period of time.Booklets entitled "General Safety Rules and PlantRegulations," effectivesinceat least 1977, when GAFoperated the facility,and reissued in 1981 and 1982 byRespondent, provide generally for the wearing of ap-proved respirators "or other special protective equip-ment. . .where indicated in the process,or when in-structed to do so by a member of supervision."In addition, a list of 34 rules were posted in the plantwhen GAF operated it and have remained postedthrough Respondent's ownership.The list includes a pro-hibition against disregarding or violating safety rules andregulations,violations of which may lead to discipline ordischarge.The document states that the listed rules maybe supplemented at any time.The issue of a rule prohibiting the wearing of facialhair when using respirators was first raised in July 1950at a meeting of the safety committee.Respondent Offi-cialCole stated that he was interestedin starting such aprogram.Union Official Scales replied that he did notsee a need for such a program adding that a fitness testwas required before any such rule was implemented. Thefollowing month the Union made a request for informa-tion.A couple of weeks later Scales met Cole in a bar.Cole offeredto give Scales monthly monitoring resultsof respirators in use,and Scales agreed to accept them.Scales did not pursue the information request.In August 1980,a respirator fitness test was given tounit and supervisory employees.Two employees failedthe test-one because of facial hair.He was asked toshave and he did.12 One of the items on the agenda ofthe safety committee on August 27, 1980, was the "siterespiratory protectiveequipment program modification."2. Implementation of the rule and its enforcementApparently the facial hair issue was not raised againuntil late April 1982, when Cole announced at a meetingwith La Mountain and Scales that Respondent was inter-ested in making a decision on the issue as to implement ano-beard policy that was in effect at Respondent's otherlocations.Cole asked for suggestions from La Mountainand Scales.La Mountain replied that the issue had beenraised before (apparently referring to the 1980 events)and that Respondent had not demonstrated a need for ano-beard policy, but that he and Scales would discuss theissue with Respondent.12The other employee, who had no facial hair, failed the test becausethe respirator mask did not fit due to the size and shape of his head. 178DECISIONSOF NATIONALLABOR RELATIONS BOARDIn early May 1982, Cole told La Mountain and Scalesthat he was under pressure to implement a respirator sealrule.He stated that he wanted to put into effect such arule in only certain plant buildings. La Mountain repliedthat there was no need for the rule but that they woulddiscuss it. Cole replied that the manufactures of the res-pirators claim that in "upset" conditions the seals aroundthe face may not be effective if the user has a beard. Fol-lowing themeeting,on May 6, 1982, the Union present-ed Respondent with an extensive request for informationrelating to respirators and a prospective respiratorrule.13On Friday, May 21, 1982, Cole told La Mountain andScales at a meeting that, after having carefully consid-ered the concerns of the Union and employees and theRespondent's concern for the safety of its employees, arespiratorseal rule wasbeing implemented. Copies of therule were given to La Mountain and Scales. It providesas follows:[a]ny employeewhose job may, on occasion, necessi-tate the wearing of respiratory protective equipment,must refrain from wearing any growth of hairwhich could come between the wearer's skin andthe sealing surface of such equipment at all timeswhile at work.Cole told the two men that the rule would be distrib-uted to employees on Monday, May 24, and that theywere being given an opportunity to see it in advance.However, Cole told them that the document was compa-ny property and he wanted it returned because he didnot want it seen by employees before its distrubution onMonday. La Mountain read the rule, chuckled, and said:"You've got to be kidding." Scales read it, said, "This isbullshit," tore it, and threw it into a garbage can inCole's office. Scales asked Cole if he would answer theUnion's May 6 request for information. Cole replied thatRespondent has the right under the contract to make andenforce rules and, because this was such a rule, a requestfor information concerning a plant rule need not be an-swered.The new rule was distributed to employees onMonday, May 24, 1982.The complaintalleges,and the answer admits, thatsinceJune 9, 1982, Respondent, in enforcement of thenew respiratorseal rule,disciplined five named employ-ees.3.The oral warning given to ScalesOn June 1, 1982, Cole issued an oral warning to Scalesfor his conduct at the May 21 meeting. The oral warn-ing,which is the least severe form of discipline available,was memorialized in writing, as follows:Nature of Violation: Improper conduct (Destructionof company property)We want you to understand that the conduct youdisplayed at the meeting held on Friday, May 21, atwhich the Company extended to you the courtesyof an advance look at certain Company materials tobe distributed later, was totally unacceptable.Afterhaving been told specifically that wewanted the packet of materials returned to us afteryou had an opportunity to read it, you proceeded todestroy and dispose of the packet in the waste con-tainer.It is not the value of the Company property thatis at issue. It is the principal that you have no rightto destroy what you do not own.Continued conduct of this nature will result inmore severe disciplinary action being taken up toand including suspension and or discharge.On issuing the oral warning, Cole told Scales that hisbehavior raised the level of antagonism in their meetingsand made it difficult to work together. Scales told Colethat he believed that the warning was intended to restricthis behavior, adding that at future meetings he wouldfeel restricted in his actions.Analysisand DiscussionA. The Failure to Honor the Union-Time ClauseIt is undisputed that the Respondent announced onSeptember 3, 1982, that it would no longer honor theunion-time clause. The General Counsel alleges that thisconduct violates Section 8(a)(5) of the Act.Respondent argues that the clause violates Section8(a)(2) of the Act, and it therefore properly refused tomake payments to employees pursuant to it.Section 8(a)(2) of the Act makes it an unfair laborpractice for an employer "to dominate or interfere withthe ... administration of any labor organization or con-tribute financial or other support to it," except, however,that "an employer shall not be prohibited from permit-ting employees to confer with him during working hourswithout loss of time or pay."Payments to union officials do not, per se, violate Sec-tion 8(a)(2) of the Act. The Board has historically lookedat all the facts in the case to determine whether the con-duct at issue amounts to assistance to or domination ofthe Union.The facts here reveal an aggressive, independent labororganization which, during collective-bargaining negotia-tions, lawfully entered into an agreement with Respond-ent containing the union-time clause which provides foran aggregate of 4 paid hours per day for the conduct ofunion business.Payments by an employer for time spent on unionbusiness have been found not to violate Section 8(a)(2) ofthe Act, 14 on the basis that "they serve to permit an oth-erwise legitimate labor organization to perform its func-tions for the benefit of all concerned more effectivelythan otherwise might be the case."15 Indeed, the evi-13The opening paragraph of the letterstates."With regards to therecent meetingbetween the Company and the Union pertaining to thepossible negotiationof a `no-beard' policy we hereby request the follow-ing informationnecessary to our bargaining position."14SunnenProducts,189NLRB 826, 828 (1971);HesstonCorp,175NLRB 96 (1969).15 Sunnen,supra at 828 BASF WYANDOTTE CORP.dence demonstrates that the union president and secre-tary utilized the time to investigate complaints and incertain cases recommend that the employee not file agrievance.The Board has stated:[W]here a union lawfully has been established as theemployees' bargaining representative, and has beenaccorded lawful recognition by an employer who,following recognition, deals with that representativeat arm's length, we have sometimes characterizedbenefits of the type found herein merely as friendlycooperation growing out-of an amicable labor-man-agement relationship. 16Respondent takes issue with those cases in which8(a)(2) violations were not found, on the ground that thepayments there were minor and infrequent, whereas herethe sums paid were substantial, involving the payment of4 hours pay per day. The answer to Respondent's con-cern is that the payments- were lawfully made pursuantto the parties' contract.''It is clear that the union-time clause constitutes a man-datory subject of bargaining. It is part of'the parties' col-lective-bargaining agreement, and any unilateral changein that clause would violate the Employer's duty to bar-gain in good faith. It is undisputed that the Union had nonotice, prior to September 7, 1982; that Respondent in-tended to refuse to honor the union-time clause.The Board has stated that:[Wle have found that wages paid ' to 'employeesduring the presentation of grievances constitutes amandatory subject of bargaining and that the unilat-eral abrogation of such a contractual term or pastpractice violates Section 8(a)(5) and (1) of the Act.These union-related matters inure to the benefit ofall the members of the bargaining unit by contribut-ing to more effective collective-bargaining represen-tation and thus "vitally- affect" the relations be-tween an employer and employees.I therefore find and conclude that Respondent's refusalto honor the union time-clause and its unilateral elimina-tion of it violates Section 8(a)(5) of the Act.' 8B. The Reduction of Work HoursThe complaint alleges that since October 7, 1982, Re-spondent reduced the work hours of La Mountain andScales in violation of Section 8(a)(3) and (4) of the Act.When the union-time clause was abrogated by Re-spondent on September 7, 1982, La Mountain and Scaleswere given the following choice: (a) work a paid 8-hourday and not take union time or (b) work 6 paid hours per16Duquesne University,198 NLRB 891 (1972) '14 1 do not expressan opinionwhether the union-time clauseviolatesSec. 302,as I am'without jurisdiction to do soSheet Metal Workers (Cen-tral Florida Sheet Metal),234 NLRB 1238 (1978).18Axelson,Inc,234 NLRB 414, 415 (1978).See alsoMeharry MedicalCollege,236 NLRB 1396, 1406 (1978),American Ship Building Co,226NLRB 788 (1976)'179day and take 2 hours' unpaid union time.19 They wereasked to make that choice and adhere to it because "foroperational reasons this decision must be fixed as wecannot change from day to day."On September 29 La Mountain and Scales informedRespondent that they would, "until further notice," takethe contractually prescribed aggregate of 4 hours' uniontime each _day.--On October 5 Respondent advised the two men thatbecause they rejected its offer of 8 hours' work withouttaking union time (option "a," above), Respondent with-drew that offer. La Mountain and Scales accordinglyworked 6 hours and' each took,2 hours' unpaid uniontime daily.On October 7 La Mountain requested and was refusedpermission to work an 8-hour day. On October 15 the in-stant charge was filed. In DecemberScales requestedand was refused permission to work an 8-hour day.On January 17, 1983, La Mountain began work on themidnight shift and did not take uniontime.On January24 Scales was directed to take 4 hours' union time daily.He accordingly worked 4 hours per day and took 4hours' union time. Scales' renewed request to, work 8hours was again refused and he worked 4 hours each dayuntilMarch 16 when Crudo becameunion president.Thereafter, Scalesworked 6 hours daily and took 2hours'union timeper day.La Mountain and Scales each legitimately expected,and had a right to receive, 8' hours' pay per day fromRespondent. As had occurred prior to the events of Sep-tember 7, 1982, pursuant to the parties' agreement, LaMountain and Scales had each worked 6 hours daily, andhad each taken 2 hours' union time daily, for which theywere each paid a total of 8 hours. However,beginningon October 7, as a direct outgrowth of the unlawful, uni-lateralconduct of refusing to honor theunion-timeclause, La Mountain and Scales were no longer permit-ted to receive 8 hours pay from Respondent.Although it is true that Respondent initially offeredthe two men an opportunity to work an 8-hour day, thatwas done at the expense of their abandoning a contrac-tual right to be paid for activities pursuant to the union-time clause. Their initial reluctance to accept that optionis understandable. However, in any event, the option waswithdrawn by Respondent on October' S, and the menwere permitted to work 6 hours only, and later Scaleswas authorized to work only 4 hours daily.I accordingly find and conclude that the reduction ofthe work hours of La Mountain and Scales violated Sec-tion 8(a)(1) and (3) of the Act.I do not find that this conduct violated Section 8(a)(4)of the Act inasmuch as it occurred prior to the' filing ofthe charges. It is clear that the 'reduction 'of the hourswas implemented as 'a' result of the elimination of theunion-time clause and not because charges were' filed orthreatened to be filed.19Of course if they met with Respondent's authorized officials at ap-thonzed meetings during their 2 hours' union tune, they would be,paidfor time spent at such meetings.- 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The alleged modification of the grievance resolutionpracticeThe complaint alleges that since about October 5,1982, Respondent unilaterally modified the grievance res-olution practice by restricting the Union's means of com-munication and investigation in violation of Section8(a)(5) of the Act.After being told that they would no longer be paidpursuant to the union-time clause,but would only re-ceive payment for authorizedmeetingswithmanage-ment,La Mountain and Scales, on September 29, toldRespondent's official that if management's officials wereunavailable, they would continue to "walk around" talk-ing to supervisors, employees, and stewards concerninggrievances.On October 5 La Mountain and Scales were restrictedto the cafeteria during union time and were also prohibit-ed from speaking with supervisors.The General Counsel argues that such restrictions con-stitute aunilateral change of an existing practice regard-ing uniontime and the contractual grievance proce-dure-the alleged practice being the unrestricted walkingabout the plant by the union president and secretaryduring which they spoke to employees, supervisors, andstewards regarding problems, potential grievances, andactual grievances.Respondentarguesthat (a) no past practice wasproven, (b) it was not aware of any such practice, and(c) the contract does not provide for such a practice, andindeed expressly states that past practices are not bindingon it unlessagreed to in writing.The General Counsel does not rely on the contract20but relies on the alleged past practice which permittedunrestrictedaccessto the plant and supervisors, duringwork hours, by the union president and secretary whowere then conducting their activities pursuant to theunion-timeclause.The testimony of La Mountain and Scales was quitevague and occasionally unresponsive when, on cross-ex-amination,they were asked specific questions regardingthe nature and extent of their discussions and meetingswith supervisors while on union time. Moreover, it is un-disputed that Respondent's officialswere unaware oftheir activities while on union time, including any discus-sions with supervisors. It is implicit in establishing a pastpractice that the party which is being asked to honor itbe aware of its existence.21Moreover, the parties negotiated and included in theircontractan extensive "complete agreement" clausewhich abolishes past practices as follows:20 SeeDow Chemical Co,215 NLRB 910, 916 (1974), in which theBoardnoted that when the contract, as here, provided that employeesmust first state theirgrievanceto their-unmediatesupervisor, in or out ofthe steward's presenceat the employee's option, such a provision consti-tuted a waiver of the union's right to be present at the initial step of thegrievance procedure.21The following cases involving past practices all involvedsituationswhere the employer was aware of and acquiesced in it:Mead Corp,256NLRB 686, 694 (1981),Smyth Mfg.Co, 247 NLRB 1139, 1153 (1980);Peerless Food Products,236 NLRB 161 (1978)This Agreement contains the complete agreementbetween the parties and any and all past practices,memoranda of understanding, and written sideagreements not incorporated herein are void as ofAugust 28, 1981. No new practice shall be consid-ered binding on the Company unless reduced towriting and signed by the Company's EmployeeRelationsManager and these written agreementsshall not be binding beyond the expiration of theunderlying labor agreement. The Company retainsthose rights not expressly limited-by this agreement.Accordingly, the alleged past practice, not havingbeen proven, and in any event not being recognized byvirtue of the complete agreement clause, was not elevat-ed to a term of employment, and was therefore suscepti-ble to unilateral change.It should be observed that, even assuming a past prac-tice has been proven,[n]ot every unilateral change in work, or in thiscase access, rules constitutes a breach of the bar-gaining obligation. The change unilaterally imposedmust, initially, amount to "a material, substantial,and a significant" one.22I do not believe that the restriction imposed on the unionpresident and secretary had a substantial impact upontheir ability to investigate grievances. They were able tomeet employees and stewards in the cafeteria duringtheir union time. They had utilized the cafeteria for thatpurpose even before the restrictions were imposed onOctober 5.23 Although they could not meet with super-visors, they still had meetings with management officialsfor which they were paid, and although the number ofsuch meetings has declined, there is no evidence thatsuch reduction in the number of meetings has had an ad-verse impact on the ability of the union president andsecretary to represent the employees.24I accordingly fmd that Respondent's imposition of re-strictions on October 5, 1982, did not violate the Act.D. The U.S. District Court ActionOn December 20, 1982, Respondent filed a civil actioninU.S. district courtagainstthe Union and against LaMountainand Scales as union officers and individually.The General Counsel alleges as a violation of Section8(a)(4) of the Act, Respondent'smaintainingthat part ofits lawsuitwhichseeks anorder that La Mountain andScaleswithdraw the Board charges. The General Coun-sel is not allegingas a violation the filing of the action.The General Counsel claims that by seeking from thedistrict court an order requiring the withdrawal of the22Peerless Food Products,236 NLRB 161 (1978).23 I recognize that after October 5 much of their union time was spentoutside the plant in the Union's office Scales stated that they chose thisbecause they were restricted to the cafeteria and had no phone there. Nogrievances were filed concerning the removal of the phone in the cafete-riamonths before.24 Although certain unmentonous grievances have been filed becauseof the Union's inability to learn the supervisor's version of the incident,the grievance process would not suffer thereby BASF WYANDOTTE CORP.charges, Respondent attempts to (a) withdraw from theBoard its jurisdiction to consider whether the eliminationof the union-time clause violates Section 8(a)(5), and to(b) chill employee desire to utilize the Board for fear of alawsuit.Respondent argues that its attorney, in his professionalopinion, decided that in order to provide a full and com-plete remedy for the relief requested in the lawsuit andto avoid the necessity to defend duplicative Boardcharges, properly included in the prayer for relief a re-quest that the charging parties withdraw the Boardcharges.The Supreme Court, inBill Johnson's Restaurants v.NLRB,25recognized that the institution of a lawsuitagainst an employee who files Board charges "may beused by an employer as a powerful instrument of coer-cion or retaliation." However, the Court held that thefiling and prosecution by an employer of a meritoriousor "well-founded" lawsuit isnot an unfair labor practiceeven if the suit was commenced in retaliation for the em-ployee's filing a charge against the employer.26 TheCourt also held that an unfair labor practice may befound where the employer prosecutesa "baseless" law-suitwith the intent of retaliatingagainst anemployee forthe exercise of his Section 7 rights.In determining whether a lawsuit isbaselessor lacks areasonable-basis, the Court stated that in a case such asthis,which turns on an issue of law-whether the union-time clauseviolates Section 302-theBoard"must notdeprive a litigant of his right to havegenuinestate lawlegal questions decided by the state judiciary," It thusappears that a bona fide legal issueexists.I accordingly find that the Respondent's lawsuit, inseeking to determine whether the union-time clause vio-lated Section 302, has a reasonable basis.The General Counsel does not allege that the filing ofthe district court suit violates the Act, but ratherassertsthat Respondent'smaintenanceof that part of the actionseeking an order requiring withdrawal of the chargesviolates Section 8(a)(4). I cannot agree. Inasmuch as thefiling of the suit has a reasonable basis in that it seeks adeclaratory judgmenton a genuinelegal issue concerningthe validity of the union-time clause,itcannot be saidthat part of the remedy sought in the action-the with-drawal of the charges-lacks a reasonable basis. Thewithdrawal of the charges was only part of the remedyrequested,which also included a withdrawal of thegrievances filed relating to the union-timeclause, andwas properly included in an attempt to obtain a complet-ed remedy in the event the union-time clause was held toviolate Section 302.I do not find that the lawsuit was institutedin retalia-tion for the filing of the charge on October 15, 1982, re-lating to the union-time clause.In support of his argu-ment that retaliation was the motive, the General Coun-sel points to 'the comment made by- Respondent's official,Kramer, on November 16, 1982, to La Mountain and25 461 U S. 731 (1983)26AlthoughBill Johnson'sinvolved a state court suit, it would appearthat the basic reasoning applies to a suit brought in Federal court, as isthe situation here181Scales,that if they continued to press the union-timeissuewith the Board and at arbitration they would findthemselvesin seriouslegal trouble, criminal chargescould be filed and that people go to jail; not companies.The General Counsel also asserts, that unlawful motiva-tion is shown in the December 21, 1982 statement byCole to the two men that they would receive a summonsand complaint because of the Union's two-prongattack-the filing of the Board charge and grievanceconcerning the union-time clause.Rather, I find that the lawsuit was commenced by Re-spondent in a good-faith attempt to determine the validi-ty of the union-time clause, and not to retaliate againstLa Mountain and Scales for filing the' charge allegingRespondent's refusal to honor it. Thus, on September 3,1982, 6 weeks before the filing of the charge, and 10-1/2weeks before the November 16 comment by Kramer,Respondent made clear in its letter to La Mountain andScales that it regarded the payment of money pursuantto the union-time clauseto be an unlawful misdemeanor.This was restated in a letter dated October 5. Its positionwas therefore made clear long before the charge wasfiled.The comments by Kramer and Cole, moreover, donot show that the filing of the lawsuit or the mainte-nance therein of a request for a remedy seeking with-drawal of the charges, was done in order to retaliateagainst them for filing charges with the Board.I accordingly find and conclude that Respondent hasnot violated the Act by its institution and maintenance ofa civil action in U.S. district court in which it seeks "thatthe Court direct the defendants, La Mountain and Scales... to withdraw the National Labor Relations Boardcharges .. .."E. The promulgation and enforcement of the respiratorseal ruleThe complaint alleges that on May 24, 1982, Respond-ent ' promulgated a respirator seal rule which had theeffect of prohibiting the wearing of facial hair for thoseemployees "whose job may, on occasion, necessitate thewearing of respiratory protective equipment." The Gen-eral'Counsel alleges that the institution of the rule vio-lates Section 8(a)(5) because it was put into effect with-out ,prior notice to the Union and without affording it' anopportunity to negotiate and bargain regarding the rule.Respondent conceded during the hearing that it didnot 'negotiate to impasse with the-Union regarding imple-mentation of the respiratorseal rule.However it assertsthat the management-rights clause of the contract gave itthe authority to institute the rule.The clauseis asfollows:RECOGNITION OF MANAGEMENT'SFUNCTIONSThe Union recognizes that except as expresslylimited by this agreement, the management of theemployees, the direction of the work force and theoperation of the plant are vested in the employerand shall not be the subject- of arbitration. TheUnion further recognizes that as an aspect of suchmanagement rights, the employer may make and en- 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDforce such rules as the Company may deem neces-sary or proper for the conduct of its employees, andthe operation of the plant, except to the extent thatsuch rulings may conflict with the provisions of thisagreement.An employer is obligated to bargain, pursuant to Sec-tion 8(d) of the Act as to "other terms and conditions ofemployment."Work rules, particularly when penaltiesare prescribed for their violations, are included withinthat phrase.27 In a recent case not involving the issue ofa union waiver, the Board held that an employer's unilat-eral adoption of a no-facial hair rule with respect to thewearing of respirators violated the Act.28Thus the issue is simply whether, by virtue of the col-lective-bargainingagreement, the Union waived its rightto bargain about the'implementation of the rule.In evaluating Respondent's waiver argument, I havealso considered the principle that a waiver "will not belightly inferred but must be clearly evidenced either bythe terms of the parties' collective-bargaining agreementor in the nature of the prior contract negotiations."29Respondent asserts that it had the right to implementthe respirator seal rule by virtue of the management-rights clause by which "the union recognizes that .. .themanagement of the employees, the direction of thework force and the operation of the plant are vested inthe employer .:. and that as an aspect of such manage-ment rights, the employermay make and -enforce suchrules as the Company may' deem necessary or proper for theconduct of its employees and the operation of the plant." Iagreewith Respondent. Respondent had in effect, atleast since1981, general safety rules and plant regula-tionswhich provide essentially for the wearing of ap-proved respirators "where indicated in the process orwhen instructed to do so by a member of supervision."In addition, a list of rules postedsinceRespondent beganoperating the plant includes a prohibition against disre-garding or violating safety rules and regulations, viola-tion of which may lead to discipline or discharge. Thedocumentstatesthat the listed rules may be supplement-ed at any time.When viewed in the light of the general safety rulesand plant regulations, and the postedrules,both ofwhich the Union was aware of at the time of the con-tract negotiations, I must conclude that the broad rightgiven to Respondent to "make and enforce such rules asthe Company may deem necessary or proper for the con-duct of its employees and the operation of the plant"constitutes a waiver of its right to bargain concerningthe implementation of the respirator seal rule.30The General Counsel urges that Respondent lacks suf-ficient justification for imposing the rule,asserting thatthe two reasons given for the need for the rule-manu-facturers' recommendations and upset conditions-are in-sufficient.This argument is irrelevant inasmuch as theUnion has contractually waived its right to bargain aboutthe imposition of the rule. Moreover, I cannot find any-27 SouthernFlorida Hotel Assn.,245 NLRB 561, 567 (1979).28Hanes Corp,260 NLRB 557, 561 (1982)29SouthernFlorida,supra at 567-568.30 Castle Pierce Printing Co., 251NLRB 1293, 1303 (1980)thing in the bargaining negotiations for the 1978 or 1981contractswhich supports the General Counsel's posi-tion.31I cannot agree with the the General Counsel's argu-ment that assuming that the Union waived its right tobargain concerning the implementation of the clause, itmust first be submitted to the health and safety commit-tee for its resolution before being lawfully implementedby Respondent. The evidence clearly demonstrates thatthe committee is advisory only. It only has the power, asset ` forth in the contract, to make recommendations toRespondent, which may or may not be followed. In thepast the Union has withdrawn from the committee andno meetingswere held, apparently- because of that, forseveral months. Under-these circumstances, it cannot befound that the respiratorseal rule mustfirst be resolvedby the health and safety committee.I accordingly fmd and conclude that Respondent didnot violate Section 8(a)(5) of the Act by its implementa-tion of the respiratorseal rule.Its admitted enforcementof the rule, involving discipline to five employees namedin the complaint, must therefore be also found not to vio-late the Act.F. The Oral Warning Issued to ScalesThe General Counsel alleges that the oral warningissued to Scales violates the Act. I agree.The warning was issued for the destruction of compa-ny property. The only property destroyed was a copy ofthe new respirator rule and perhaps certain accompanydocuments relating to the rule. Thus, this was not a casewhere Scales destroyed materials for production or arti-cles related to his work product.32Indeed,Respondent concedes that the value of theproperty destroyed is not at issue, and it does not appearthat Respondent would have disciplined any of the 210unit employees to whom it distributed the rule if theydiscarded it in the same manner as Scales did after theyreceived it on May 24. Thus, the only reason that Scaleswas disciplined was because of his conduct in destroyingthe papers while at a meeting with Respondent in his ca-pacity as union secretary.The Board has long held that while, employeesare engaged in collective bargaining, including thepresentation of grievances, they are essentially insu-lated from discipline for statements made to man-agement representativeswhich, if , made in othercontexts, would constitute insubordination.33The Board stated inBettcherMfg. Corp.:3431 In the 1978negotiations,the Unibn was told thatthe management-rights clausewas neededto show the. German owners of the plant andthat it would not be used to hurt the Union. The same clause was includ-ed in the 1981 contract notwithstanding that the Union attempted toobtain a modification of it32 Sant-Sere, 252NLRB 1336, 1338 (1980), cited by Respondent, istherefore inapposite33Ryder Truck Lines,239 NLRB 1009, 1010 (1978)94 76 NLRB 526, 527 (1948). BASF WYANDOTTE CORP.A frank, and not always complimentary, exchangeof views must be expected and permitted the nego-tiators if collective bargaining is to be natural ratherthan stilted . . . . If an employr were free to dis-charge an individual employee because he resenteda statement made' by that employee during a bar-gaining conference, either one of two undesirableresultswould follow: collective bargaining wouldcease to be between equals (an employee having noparallelmethod, of retaliation), or employees wouldhesitate ever to participate personally in bargainingnegotiations.Of course, an employee "may engage in conductduring a grievance meeting which in so opprobrious asto be unprotected." 35The question thus raised is whether Scales' conduct onMay 21 in destroying a copy of the rule exceeded per-missible bounds as established by the Board for an em-ployee acting as a union secretary engaged in the admin-istration of a contract.It is apparent that the reason that Scales was instruct-ed to return the rule to Cole after reading it was becauseCole did not want it seen by employees prior to itsformal distribution the following Monday. Scales did notdisobey that request. In an act of pique and upset at therule, Scales destroyed the paper and threw it in a gar-bage can in Coles' presence. Nothing else is alleged. Asnoted above, similar destruction of the paper, if per-formed by unit employees after their receipt of the ruleon May 24, would not likely have brought any discipli-nary action. Indeed, there was no evidence that such em-ployees were warned that the document was companyproperty and that they were not to destroy it.It thus appears that Scales was disciplined for his con-duct because he was a union official acting in that capac-ity at a meeting with Respondent's officials. It cannot besaid that his conduct was so outrageous or extreme towarrant the denial of his statutory protection and the im-position of discipline for it. On the contrary, it was quitemild, and was not of insufficient severity, to cause anydiscipline, even an oral warning, to be issued to him.I accordingly find that Scales' conduct at the May 21meeting was protected and the oral warning issued onJune i violated Section 8(a)(3) of the Act.CONCLUSIONS OF LAW1.Respondent BASF Wyandotte Corporation is and,at all times material herein, has been an employer en-gaged in commerce within the meaning of the Act.2.Local 227, International Chemical Workers Union,AFL-CIO is a labor organization within the meaning ofthe Act.3.By failing to continue in full force and effect theterms of article II, section 4 of its collective-bargainingagreement of August 24, 1981, by failing to honor para-graph 3 thereof, which, inter alia, permits the unionpresident and/or secretary paid time off to an aggregateof 4 hours each day for the purpose of conducting unionbusiness during normal working hours on company prop-asHawaiian Hauling Service,219 NLRB 765, 766 (1975).183erty,Respondent violated Section 8(a)(5) and (1) of theAct.4.By reducing the work hours of Joseph La Mountainand Roger Scales since October 7, 1982, Respondent vio-lated Section 8(a)(3) and (1) of the Act.5.By issuing an oral warning to Roger Scales on June1,1982,Respondent violated Section 8(a)(3) and (1) ofthe Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.7.Respondent has not violated the Act, as alleged inthe complaint, by: (a) instituting and maintaining a civilaction in U.S. district court in which it seeks "that theCourt direct the defendants, La Mountain and Scales... to withdraw the Board charges," (b) modifying thegrievance resolution practice by imposing restrictions onOctober 5, 1982, upon the Union's access to the plantand to supervisors, or (c) promulgating and enforcing therespirator seal rule on May 24, 1982.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative action necessary to effectuate the poli-cies of the Act.Having found that Respondent has unlawfully failed tocontinue in full force and effect the terms of article II,section4 of its collective-bargaining agreement ofAugust 24, 1981, by failing to honor paragraph 3, I shallrecommend that Respondent be ordered to continue tohonor such paragraph 3, the union-time clause, and tomake whole the union president and secretary for anyloss of earnings they may have suffered by reason of itsfailure to honor the union-time clause. Having found thatRespondent unlawfully reduced the work hours ofJoseph La Mountain and Roger Scales since October 7,1982, I shall recommend that Respondent be ordered tomake them whole for any loss of earnings they may havesuffered as a result of the discrimination against them.Backpay shall be computed as prescribed in FW. Wool-worth Co.,90 NLRB 289 (1950), plus interest as set forthinIsis Plumbing Co.,128 NLRB 716 (1962), andFloridaSteel Corp.,231 NLRB 561 (1977).On these findings of fact and conclusions,of law andon the entire record, I issue the following recommend-ed36ORDERThe Respondent, BASFWyandotteCorporation,Rensselear,New York, its officers,agents, successors,and assigns, shall1.Cease and desist from36 If no exceptionsare filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 184DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Failing and refusing to honor article II, section 4,paragraph 3 of its collective-bargaining agreement ofAugust 24, 1981, the union-time clause, set forth as fol-lows:The Company will permit the Union Presidentand/or Secretary time off to an aggregate of four(4) hours each day for the purpose of conductingunion business during normal working hours onCompany property, and will pay the time at regularbasic straight time rate, exclusive of all premiumsand differentials.(b)Reducing the work hours of Joseph La Mountainand Roger Scales because of its failure to honor theunion-time clause.(c) Issuing warnings to Roger Scales because he en-gaged in union activity.(d) In any like orrelatedmanner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.'2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Continue in full force and effect and honor andabide by article II, section 4, paragraph 3 of its collec-tive-bargaining agreement of August 24, 1981, the union-time clause set forth in paragraph 1(a), above.(b)Make whole the union president and secretary forany loss of earnings they may have suffered by reason ofits failure to honor the.union-time clause.(c)Make whole Joseph La Mountain and Roger Scalesfor any loss of earnings they may have suffered byreason of its reduction of their works hours.(d) Remove from its files any reference to the unlaw-fulwarnings issued to Roger Scales on June 1, 1982, andnotify him in writing that this has been done and that theunlawful warning will not be used against him in anyway.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at its facility in Rensselear, New York, copiesof the attached notice marked "Appendix."37 Copies ofthe notice, on forms provided by the Regional Directorfor Region 3, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all places37 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "where notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail or refuse to honor article II, section4, paragraph 3 of our collective-bargaining agreement ofAugust 24, 1981, the union-time clause, set forth as fol-lows:The Company will permit the Union Presidentand/or Secretary time off to an aggregate of four(4)"hours each day for the purpose of conductingunion business during normal working hours onCompany property, and will pay the time at regualrbasic straight-time rate, exclusive of all premiumsand differentials.WE WILL NOT reduce the work hours of Joseph LaMountain and Roger Scales because of our failure tohonor the union-time clause.WE WILL NOT issue warnings to Roger Scales becausehe engaged in union activity.WE WILL NOT in any like or related manner interferewith, restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL continue in full force and effect to honorand abide by article II, section 4, paragraph 3 of our col-lective-bargaining agreement of August 24, 1981, theunion-time clause set forth above.WE WILL make whole the union president and secre-tary for any loss of earnings they may have suffered byreason of our failure to honor the union-time clause.WE WILL make whole Joseph La Mountain and RogerScales for any loss of earnings they may have sufferedby reason of our reduction of their work hours.WE WILL remove from our files any reference to theunlawful warnings issued to Roger Scales, on June 1,1982, and notify him in writing that this has been doneand that the unlawful warning will not be usedagainsthim in any way.BASF WYANDOTTE CORPORATION